Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholder Principal Life Insurance Company We have audited the consolidated financial statements of Principal Life Insurance Company (the Company) as of December 31, 2012 and 2011, and for each of the three years in the period ended December 31, 2012, and have issued our report thereon dated March 20, 2013. Our audits also included the financial statement schedules listed in Item 24(a)(3) of this Registration Statement. These schedules are the responsibility of the Company’s management. Our responsibility is to express an opinion on these schedules based on our audits. In our opinion, the financial statement schedules referred to above, when considered in relation to the basic financial statements taken as a whole, present fairly in all material respects the information set forth therein. As discussed in Note 1 to the consolidated financial statements, in response to new accounting standards, the Company changed its methods of accounting for the capitalization of deferred policy acquisition costs effective January 1, 2012; for credit derivatives embedded in beneficial interests in securitized financial assets effective July 1, 2010; for variable interest entities effective January 1, 2010. In addition, the Company has elected to change its methods of accounting for the cost of long duration universal life and variable universal life reinsurance contracts and for the estimated gross profits of these contracts effective January 1, 2012 . /s/Ernst & Young LLP Des Moines, Iowa March 20, 2013 Principal Life Insurance Company Schedule I - Summary of Investments - Other than Investments in Related Parties As of December 31, 2012 Amount at Which Shown in the Statement of Type of investment Cost Value Financial Position (in millions) Fixed maturities, available-for-sale: U.S. Treasury securities and obligations of U.S. Government corporations and agencies $ 851.7 $ 882.2 $ 882.2 States, municipalities and political subdivisions 2,940.4 3,178.8 3,178.8 Non-U.S governments 545.5 663.4 663.4 Public utilities 4,064.3 4,532.4 4,532.4 Redeemable preferred 82.4 87.4 87.4 All other corporate bonds 24,669.4 26,796.6 26,796.6 Residential mortgage-backed securities 2,997.8 3,199.7 3,199.7 Commercial mortgage-backed securities 4,094.8 3,897.4 3,897.4 Collaterialized debt obligations 428.8 379.2 379.2 Other debt obligations 3,756.9 3,779.2 3,779.2 Total fixed maturities, available for sale 44,432.0 47,396.3 47,396.3 Fixed maturities, trading 398.4 398.4 398.4 Equity securities, available-for-sale Common stocks: Banks, trust and insurance companies 65.8 63.2 63.2 Industrial, miscellaneous and all other 2.1 2.5 2.5 Non-redeemable preferred stock 61.5 65.6 65.6 Total equity securities, available-for-sale 129.4 131.3 131.3 Equity securities, trading 131.9 131.9 131.9 Mortgage loans 10,921.7 XXXX 10,825.4 Real estate, net: Real estate acquired in satisfaction of debt 234.1 XXXX 234.1 Other real estate 938.4 XXXX 938.4 Policy loans 834.0 XXXX 834.0 Other investments 1,786.5 XXXX 1,785.2 Total investments $ 59,806.4 XXXX $ 62,675.0 Financial Schedules_PLIC_rv.xls 04/02/2013 8:13 AM Principal Life Insurance Company Schedule III - Supplementary Insurance Information As of December 31, 2012 and 2011 and for each of the years ended December 31, 2012, 2011 and 2010 Amortization Deferred Future Contractholder Benefits, of Deferred Policy Policy and other Net claims and Policy Other Acquisition Benefits policyholder Premium investment settlement Acquisition operating Costs and claims funds revenue income expenses Costs expenses (in millions) December 31, 2012 Retirement and Investor Services $ 699.4 $ 9,702.7 $ 32,801.4 $ 1,162.6 $ 2,075.1 $ 2,629.1 $ 84.8 $ 936.8 Principal Global Investors - 14.9 - - 423.6 U.S. Insurance Solutions 1,695.3 8,153.4 4,925.5 1,769.3 674.2 1,935.5 (2.5 ) 642.2 Corporate - 50.4 (274.5 ) 3.0 47.6 (8.0 ) - 69.6 Principal Life Insurance Company $ 2,394.7 $ 17,906.5 $ 37,452.4 $ 2,934.9 $ 2,811.8 $ 4,556.6 $ 82.3 $ 2,072.2 December 31, 2011 Retirement and Investor Services $ 792.2 $ 8,563.1 $ 33,275.9 $ 390.4 $ 2,182.3 $ 1,933.3 $ 119.4 $ 879.8 Principal Global Investors - 14.6 - - 396.8 U.S. Insurance Solutions 1,405.1 7,721.3 4,594.2 1,724.0 669.3 1,725.1 143.6 611.0 Corporate - 68.7 (260.0 ) 512.1 51.8 376.5 - 169.9 Principal Life Insurance Company $ 2,197.3 $ 16,353.1 $ 37,610.1 $ 2,626.5 $ 2,918.0 $ 4,034.9 $ 263.0 $ 2,057.5 December 31, 2010 Retirement and Investor Services $ 332.2 $ 2,366.1 $ 2,122.7 $ 136.7 $ 830.9 Principal Global Investors - 13.1 - - 353.7 U.S. Insurance Solutions 1,685.7 649.7 1,600.2 128.3 577.7 Corporate 1,282.4 56.9 983.6 - 365.6 Principal Life Insurance Company $ 3,300.3 $ 3,085.8 $ 4,706.5 $ 265.0 $ 2,127.9 Financial Schedules_PLIC_rv.xls 04/02/2013 8:11 AM Principal Life Insurance Company Schedule IV - Reinsurance As of December 31, 2012, 2011 and 2010 and for each of the years then ended Percentage Ceded to Assumed of amount Gross Other from Other Assumed to Amount Companies Companies Net Amount Net (in millions) December 31, 2012 Life insurance inforce $ % Premiums: Life insurance $ % Accident and health insurance - % Total $ % December 31, 2011 Life insurance inforce $ % Premiums: Life insurance $ % Accident and health insurance - % Total $ % December 31, 2010 Life insurance inforce $ % Premiums: Life insurance $ % Accident and health insurance - % Total $ % Financial Schedules_PLIC_rv.xls 03/06/2013 10:09 AM
